Title: Thomas Lehré to Thomas Jefferson, 21 September 1812
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Charleston (S. C.) Sept. 21st 1812.
           Your favor of the 8th ult. was handed to me at Columbia, for which I return you my thanks.—The sentiments it contains, coincides exactly with my own, and those of your old friends throughout this State.—It was a fortunate circamstance, that your Letter was handed to me during the sitting of our Legislature, at Columbia, I assure you it has contributed very much to encrease the number of Mr Madisons friends in that body.—Every mail brings us Pamphlets, Papers, and Letters teeming with the greatest abuse, and the most palpable falsehoods against Mr M. and his administration, in hopes no doubt, by such base means they (our enemies) will be able to make an unfavorable impression upon the Republicans here, against him and thereby be enabled to carry into effect their diabolical designs of destroying our present happy form of Goverment. However, from my long and intimate acquaintance with, and my knowledge of the sentiments of a considerable Majority of the Members in both branches of our Legislature, I am assured that Mr Madison & Mr Guerry, at present, have nothing to fear from the Shafts of Malice which their enemies have darted at them. It is to be lamented that there are some men among us, who pretend to call themselves Americans, have so degraded themselves as to unite with the enemies of their Country, and rejoice at the surrender of Genl Hull & his army to the British General Brock—this misfortune to us has happened at a very critical period, it is to be hoped that the Secretary of War will soon put the matter in such a point of view, as to convince the public that the fault did not lay with him,—By this conveyance I have sent you two papers, for your amusement.—I remain with every sentiment of esteem
          and respect Dear Sir
          Yours trulyThomas Lehré
         